The United Nations is now 70 years old. At the start of the meeting in San Francisco where the United Nations Charter was drafted, President Truman said “You members of this conference are to be architects of the better world. In your hands rests our future.” And he was right. The United Nations Charter has served humanity well for 70 years. Despite many challenges, there have been important milestones: decolonization, the establishment of the universal human rights system, the Millennium Development Goals, and a reduction in the number of inter-State wars.
15-29562 41/54

A/70/PV.19 30/09/2015
Unfortunately, as we celebrate these 70 years, the forces of disorder, discrimination, violence and disruption are on the rise again. International law, universal norms and human rights are being violated by States and non-State actors alike. One of the consequences is the massive refugee crisis that we are seeing, with 60 million refugees and displaced people.
All States benefit from a global legal order where right prevails over might. One of the most important rules of the new world order created in 1945 is respect for internationally recognized borders. This basic principle has been blatantly violated in Europe during the last couple of years, and Europe’s security landscape has been changed. We must return to a situation where all States abide by their obligations under international law.
The four most serious humanitarian crises in the world are, in fact, political crises. Power hungry politicians, armed groups and military leaders have ignored the plight of their peoples in the countries concerned: South Sudan, Yemen, Syria and Iraq. When State authorities ignore the rule of law or fail to live up to their human rights obligations, the result is often conflict and chaos. The regional and global consequences of these crises are far-reaching.
During the course of 2015, the United Nations has been carrying out three important reviews of peace operations, of the peacebuilding architecture and of Security Council resolution 1325 (2000). These reviews will be important tools for improving our work on peace, security, human rights, mediation and conflict prevention. We must ensure that the United Nations has the funding and the political backing to prevent political exclusion and poor governance. Then we will be better able to prevent armed conflict and the resulting humanitarian crises.
The permanent members of the Security Council have a particular responsibility. Norway urges all States to join the proposed code of conduct to enable the Security Council to act decisively against mass atrocities. We support the French initiative to suspend the use of veto in such situations. We will also step up our efforts to support United Nations peacekeeping and the capacity of the United Nations to prevent conflict.
The flow of arms to conflict areas and the lack of protection for civilians further increase human suffering. The Arms Trade Treaty, with its humanitarian goals, gives us an important tool for addressing these
problems. The Secretary-General has called on all parties to conflict to refrain from using explosive weapons with wide-area effects in populated areas. We support his call.
At the Oslo Conference on Safe Schools, we endorsed the Guidelines for Protecting Schools and Universities from Military Use during Armed Conflict. Some 49 countries have already endorsed the Safe Schools Declaration. They have committed themselves to protecting education from attack in conflict situations. We urge other countries to come on board.
We see progress in Iraq, and we have hope for South Sudan. Norway is committed to supporting the transitional arrangements to help South Sudan out of its self-destructive conflict. The crisis in Syria started with peaceful protests calling for freedom. These were met with a violent crackdown. Upholding human rights is one of the fundamental obligations of any Government. The exodus from Syria today is a direct consequence of the violence unleashed by the Government.
The conflict in Syria has also allowed extremist terror groups like the Islamic State in Iraq and the Levant (ISIL) to gain a foothold. Now, both the Government and non-State groups such as ISIL and the Al-Nusra Front are committing monstrous atrocities. The spread of these extremist groups needs to be stopped.
Norway will adhere to global norms in its response to the crisis. We are receiving refugees at our borders in line with the United Nations Convention relating to the Status of Refugees of 1951 and our international human rights obligations. We have agreed to take in a high number of refugees from Syria’s neighbouring countries for resettlement under United Nations quotas. We are taking part in the rescue efforts in the Mediterranean. We have already doubled our humanitarian aid to Syria and the region this year and we will increase our aid further. We will be hosting a donor conference in cooperation with Germany and the United Nations.
When leaders fail to shoulder their most basic responsibilities, the international community must make use of the tools the United Nations has at its disposal. The United Nations has established many global standards. Fifteen years ago, the Security Council adopted resolution 1325 (2000) on women and peace and security. It is a landmark resolution, but its implementation is taking too long. In several war- ravaged towns in Syria, groups of women are calling for a ceasefire and evacuation. They do this at great
42/54 15-29562

30/09/2015 A/70/PV.19
personal risk. Their bravery should inspire us. We must intensify the implementation of the Security Council resolutions on women and peace and security.
Seventy years ago, we set out to eradicate extremism. The fight against extremism must be maintained, also in our countries. Extremism is once again raising its head in different shapes and forms. The ideology of disorder, discrimination, violence and disruption dominates the ideologies of ISIL, Al-Qaida and their various affiliates. International cooperation at all levels is essential. In June, Norway hosted a European conference on countering violent extremism, where a European youth network was launched. The United Nations Global Counter-Terrorism Strategy will remain a cornerstone of our efforts. We also welcome the Secretary-General’s initiative in developing a new United Nations plan of action for this issue, and I would like to highlight the importance of including girls and women in the planning and implementation of efforts to counter violent extremism.
The recently adopted Sustainable Development Goals are another example of the important role the United Nations continues to play. We know that health and education are fundamental to inclusive growth and jobs. Ebola was a wake-up call for us all. Education is also crucial in resolving conflicts and rebuilding societies. However, we need to address the considerable financial gap in the field of education. A first step is the International Commission on the Financing of Global Education Opportunities, announced at the recent Oslo Summit on Education for Development. Norway will double its investment in education for the period from 2014 to 2017. But sustainable development is not possible without respect for human rights. It is therefore vital to ensure that the human rights pillar of the United Nations is strong and assertive. If we do not provide adequate funding for human rights efforts, we will not be able to achieve the results we want and need.
The United Nations should not be seen as a costly burden; it provides win-win solutions for all Member States. I would like to highlight two areas where that is particularly clear. First, the United Nations Convention on the Law of the Sea has been called the constitution of the oceans. It provides a clear framework for all activities in oceans and seas. It regulates the rights and duties of various States. And it should be used to the full in order to help to decrease tensions, prevent conflict and find peaceful solutions. Secondly, climate change is a fact. The Climate Summit to be held in
Paris later this year is our opportunity to shoulder our responsibilities and take action. We, the Member States, must grasp that opportunity for the sake of our future as nations and as a global community.
We can be the generation that defeats extreme poverty. We can be the generation that prevents political crises from becoming humanitarian crises. We are already the first generation to experience human- made climate change. Let us also be the generation that halts climate change. And we can be the generation that finally realizes the right to education for all. With the Charter of the United Nations as our starting point, we must adapt our global norms to address new challenges. The forces of disorder, discrimination, violence and disruption must be stopped. The United Nations is a crucial arena for developing shared measures to address shared threats. We must use it to the full if we are to meet the threats we are facing today, from climate change to terrorism. We can thus ensure that the United Nations continues to serve humanity well for the next 70 years. Its Member States can still be, in Truman’s words, the architects of a better world.
